Citation Nr: 1501568	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.

The current record before the Board consists of a paper claims file and electronic files located in Virtual VA.  The Veteran submitted new evidence after the hearing, along with a waiver of initial RO consideration of that evidence.


FINDINGS OF FACT

1.  A moderately-severe high frequency hearing loss at 6000 Hz in both ears was documented on an audiogram in service in August 1976.

2.  The Veteran's military occupational specialty in service was AMH AN, or Aviation Structural Mechanic (Hydraulics) Airman, and his duties exposed him to chronic excessive noise during service.  

3.  The Veteran's bilateral sensorineural hearing loss had its onset in service and is likely the result of an injury, namely noise exposure, to the ears incurred during active service.

4.  The Veteran's tinnitus is likely the result of the Veteran's bilateral sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, (West 2002); 38 C.F.R. §§ 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App 247, 253 (1999)); 38 C.F.R. § 3.303(a).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Presumptive Service Connection

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 1331 F.3d at 1337, 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)").  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 1331 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 1331 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 1331 F.3d at 1336; 38 C.F.R. § 3.303(b).

Secondary Service Connection

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.


Requirement for a Current Bilateral Hearing Loss "Disability"

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); but see VA Training Letter 10-02, Adjudicating Claims for Hearing Loss and Tinnitus, p. 16 (noting that clinically normal hearing means the pure tone thresholds between frequencies of 250 and 8000 Hz are 0 to 25 dB).  For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary that this disabling degree of severity of hearing loss be met in service, but it is necessary that it be shown currently for the purposes of establishing service connection.  Hensley, 5 Vet.App. at 159.

In this case, the Veteran's hearing was evaluated in March 2010 when the VA provided him with hearing aids at the request of his primary physician.  The March 2010 VA audiometric test results revealed that he had bilateral sensorineural hearing loss and that it was of such severity that it qualified as a current hearing loss "disability" under section 3.385 of VA regulations for the purposes of establishing service connection.  Specifically, on the VA audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
60
85
LEFT
20
15
20
55
75

Given these audiometric results from March 2010, the Board finds that the Veteran has a current bilateral hearing loss disability, and the remaining questions for the purposes of establishing direct service connection are whether hearing loss had its onset in, or began coincident with, service or whether it is otherwise the result of a disease or injury incurred in service including the injury of noise exposure experienced in service.  The remaining questions for the purpose of service connection on a presumptive bases are whether chronic hearing loss was shown as such in service, meaning clearly diagnosed beyond legitimate question, or whether it was "noted" in service so that a nexus or connection between the notation or manifestation in service and the current hearing loss may be shown by continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker, 1331 F.3d at 1336.

Service treatment records include a February 1976 enlistment examination report which showed that the Veteran's hearing was normal at the time of enlistment.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
5
LEFT
15
5
5
N/A
5

Thus, the Veteran is presumed in sound condition as to his hearing acuity at the time of entrance to active service.  38 C.F.R. § 3.304(b).

In August 1976, an examination was performed for the purpose of establishing the Veteran's qualifications for service with a flight crew and to perform SAR (Search and Rescue).  The audiometric testing results included pure tone thresholds at 6000 Hz and were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
0
5
5
55
LEFT
5
5
0
5
5
55

The examiner found that the Veteran was qualified for SAR and all duties of his rate at sea and foreign service.

On an August 1979 flight physical examination six months before separation from service, the examiner noted "no problem with ears," although no audiometric testing was done at that time.  The examiner found the Veteran qualified for "aircrew".  No separation physical contemporaneous with the Veteran's separation in February 1980 is among the service treatment records. 

In claiming service connection for hearing loss, the Veteran has contended that his current hearing loss is the result of noise exposure in service from his work with the aircrew.  In August 2011, a VA audiologist conducted a review of the claims file for the purpose of providing an opinion as to the likelihood that the current hearing loss resulted from noise exposure in service.  The audiologist relied on the March 2010 VA audiology evaluation in the record because no examination of the Veteran was performed in August 2011.  The August 2011 VA audiologist reviewed the service treatment records, noting that the February 1976 enlistment examination report indicated hearing within normal limits bilaterally from 500 to 4000 Hz but that testing was not done for 6000 Hz.  The audiologist then noted that the August 1976 examination report indicated normal hearing from 500 to 4000 Hz "with a moderately severe sensorineural hearing loss at 6000 Hz for both ears."

Because of the lack of audiology results at separation, the reviewing examiner stated she could not render an opinion as to the etiology of the Veteran's hearing loss without resorting to mere speculation.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (noting that medical examinations are not automatically inadequate when "the examiner states he or she cannot reach a conclusion without resort to speculation" and that the Board may rely on a speculative opinion, provided that "the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence.").  Specifically, the examiner noted that without hearing test results on the separation physical, it was not possible to determine if there was a shift in hearing thresholds during military service.  However, the reviewing audiologist again noted that a moderately-severe hearing loss at 6000 Hz was documented in service in August 1976, although the previous test at the time of entrance in February 1976 did not test hearing at 6000 Hz.

At the June 2014 video-conference hearing, the Veteran stated that he did not remember receiving an examination at discharge.  His testimony is consistent with his service treatment records.  He also described his 407 hours of service as an air crewman aboard RH-53 helicopters and hundreds of hours on the flight lanes.  These statements during the hearing are consistent with previously submitted statements.  See statements submitted on September 28, 2011 and March 9, 2012.  The Veteran's service records support his contentions of in-service noise exposure, as his DD Form 214 shows that he had a military occupational specialty of AMH AN, or Aviation Structural Mechanic (Hydraulics) Airman.  His in-service excessive noise exposure may therefore be conceded.  

After the hearing, the Veteran was allowed 60 days to submit a private medical opinion regarding the link between his bilateral hearing loss and his in-service noise exposure.  He submitted an opinion from his private physician in June 2014.  The physician opined that the Veteran's hearing loss most likely began in service.  In particular, he mentions the noise exposure the Veteran experienced early in his service.  This rationale is consistent with the high frequency hearing loss documented on the August 1976 audiogram.  

The Board notes that, although there is no clear diagnosis of hearing loss in the service treatment records, there is a "notation" or "manifestation" of high frequency hearing loss shown in service on the August 1976 audiogram.  The VA examiner noted that this was evidence of a moderately-severe hearing loss in both ears at 6000 Hz.  Thus, this is a case where, based on the decision of the United States Court of Appeals for the Federal Circuit in Walker, the Veteran could establish service connection on a presumptive basis for the chronic disease of sensorineural hearing loss by showing a connection or nexus between his hearing loss today and the notation on the audiogram in service through continuity of symptomatology.  

He also may establish service connection on a direct basis, as he has done, by submitting a nexus opinion from a medical professional linking his current hearing loss to an injury to the ears in service from noise exposure.  In addition, he has been diagnosed with the type of hearing loss-sensorineural-for which noise exposure is one of the two most common causes.  The two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  See VA Training Letter 10-02, p. 3.  The fact that the Veteran was in his late teens in August 1976 when the moderately-severe hearing loss was noted on the audiogram in service at the high frequency of 6000 Hz is further support for his claim that his hearing loss was due to noise exposure in service and not due to advanced age.

Finally, service connection may be granted in this case on a direct basis simply because the current hearing loss is shown to have begun in service.  Where a disease has its onset in service and results in disability currently, service connection may be granted on a direct basis without regard to the cause of the disease.  It is sufficient that it began or was incurred "coincident" with service.  As noted above, VA regulations specifically provide that "[s]ervice connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . ."  38 C.F.R. § 3.303(a)(emphasis added).  Both the VA audiologist's and the private doctor's statements support this theory of direct service connection.  The VA audiologist noted the moderately-severe hearing loss at 6000 Hz on the August 1976 audiogram in service, and the private doctor stated, "He was introduced to loud noises in his early military service which most likely started his sensory hearing loss."  (Emphasis added).

There is no evidence in this case that is contrary to the favorable evidence discussed above.  Reasonable doubt need not be resolved because the evidence preponderates in favor of the claim.  Therefore, for the reasons noted above, service connection for bilateral sensorineural hearing loss is warranted. 

Tinnitus

The Veteran contends that he has tinnitus that began in service as a result of noise exposure, specifically from serving aboard helicopters and on the flight lanes.  His statements have been highly consistent with his testimony at the June 2014 video-conference hearing.  In statements submitted in September 2011 and in March 2012, he describes still hearing a RH-53 helicopter in his right ear.  This is also consistent with his March 2010 VA treatment audiology examination, where he reported experiencing tinnitus symptoms in his right ear since 1978.

Although the August 2011 VA review examiner noted that the Veteran reported the onset of tinnitus in 1978, an adequate medical opinion was not rendered regarding the likelihood that tinnitus began in service.  Rather, the examiner merely stated that the issue of the etiology of tinnitus could not be resolved without resort to speculation.  Because the audiologist provided no reasons for not being about to reach a conclusion without resort to speculation, her report is inadequate for the purposes of this appeal.  Jones, 23 Vet. App. at 390.

The Board could remand the claim for another opinion.  However, Training Letter 10-02 notes that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound.  It is a symptom rather than an illness or disease."  Training Letter at 4.  The Veteran is competent to report such symptoms as ringing in his ears because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the subjective nature of tinnitus, it is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Now that the Board has granted service connection sensorineural hearing loss in this decision, service connection for tinnitus may be granted on a secondary basis as a disability proximately due to or resulting from the service-connected hearing loss.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss." THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  The VA Training Letter also notes that "[s]ensorineural hearing loss . . . is the most common cause of tinnitus."  Training Letter at 5.  Accordingly, based on the foregoing information and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 54. 


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


